              Case 4:20-cv-03400-YGR Document 33 Filed 03/10/21 Page 1 of 3



 1   Izaak D. Schwaiger, SBN 267888                               Alison Berry Wilkinson, SBN 135890
     SCHWAIGER LAW FIRM                                           BERRY WILKINSON LAW GROUP
 2   130 Petaluma Ave., Ste. 1A                                   165 North Redwood Dr., Ste. 206
     Sebastopol, CA 95472                                         San Rafael, California 93903
 3
     Telephone: (707) 595-4414                                    Telephone: (415) 259.6638
 4   Facsimile: (707) 581-1983                                    Facsimile: (877) 259.3762
     izaak@izaakschwaiger.com                                     alison@berrywilinson.com
 5   John Houston Scott, SBN 72578                                Attorney for Defendant
     SCOTT LAW FIRM                                               CHARLES BLOUNT
 6
     1388 Sutter Street, Ste. 715
 7   San Francisco, CA 94109                                      Noah G. Blechman, SBN 197167
     Tel: (415) 561-9601                                          Randolph S. Hom, SBN 152833
 8   Fax: (415) 561-9609                                          MCNAMARA, NEY, BEATTY, SLATTERY
     john@scottlawfirm.net                                        BORGES & AMBACHER LLP
 9                                                                3480 Buskirk Ave, Ste. 250
     Attorneys for Plaintiffs                                     Pleasant hill, CA 94523
10
     ESTATE OF WARD, et al                                        Telephone: (925) 939-5330
11                                                                Facsimile: (925) 939-0203
     DALE L. ALLEN, JR., SBN 145289                               noah.blechman@mcnamaralaw.com
12   KEVIN P. ALLEN, SBN 252290                                   randolph.hom@mcnamaralaw.com
     ALLEN, GLAESSNER, HAZELWOOD &
13   WERTH, LLP                                                   Attorneys for Defendants
14   180 Montgomery Street, Ste. 1200                             COUNTY OF SONOMA, MARK ESSICK,
     San Francisco, CA 94104                                      JASON LITTLE
15   Telephone: (415) 697 2000
     Facsimile: (415) 813-2045
16   dallen@aghwlaw.com
     kallen@aghwlaw.com
17
18   Attorneys for Defendant
     ANDREW BAUER
19
                                        UNITED STATES DISTRICT COURT
20
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
21
     ESTATE OF DAVID WARD, by and through                    Case No. 4:20-cv-03400-YGR
22   successor in interest, ERNESTINE WARD
     and ERNESTINE WARD INDIVIDUALLY                         NOTICE OF SETTLEMENT
23
            Plaintiff,
24
            vs.
25
     COUNTY OF SONOMA, MARK ESSICK,
26   CHARLES BLOUNT, JASON LITTLE,
     ANDREW BAUER, and DOES 1-25,
27   inclusive
28          Defendants.
30                                                            1
                                                  NOTICE OF SETTLEMENT
31        Estate of Ward, et al v. County of Sonoma, et al.; USDC Northern District of CA Case No.: 4:20-cv-03400-YGR
               Case 4:20-cv-03400-YGR Document 33 Filed 03/10/21 Page 2 of 3



 1
             The parties are pleased to report that this matter has settled in all respects, subject to the ordinary
 2
     contingency of approval. Defendants are preparing a written settlement agreement. Following the
 3
     execution of that agreement by all parties and the satisfaction of all material terms thereof, the parties
 4
     will file a request for dismissal of the action with prejudice. In the light of the settlement, the parties
 5
     request the Case Management Conference now scheduled for March 16, 2021 be vacated.
 6
 7
     Respectfully submitted,
 8
 9
     DATED: March 10, 2021                                              SCHWAIGER LAW FIRM
10
                                                               By:      //Izaak D. Schwaiger//
11
                                                                        Izaak D. Schwaiger
12                                                                      Attorney for Plaintiffs
13
     DATED: March 10, 2021                                              SCOTT LAW FIRM
14
                                                               By:      //John H. Scott//
15
                                                                        John H. Scott
16                                                                      Attorney for Plaintiffs
17
18   DATED: March 10, 2021                                              ALLEN, GLAESSNER, HAZELWOOD &
                                                                        WERTH, LLP
19
                                                               By:      //Dale L. Allen, Jr.//
20
                                                                        Dale L. Allen, Jr.
21                                                                      Attorney for Defendant
                                                                        Andrew Bauer
22
23   DATED: March 10, 2021                                              BERRY WILKINSON LAW GROUP
24                                                             By:      //Alison Berry Wilkinson//
25                                                                      Alison Berry Wilkinson
26                                                                      Attorney for Defendant
                                                                        Charles Blount
27

28   DATED: March 10, 2021                                              MCNAMARA, NEY, BEATTY,

30                                                             2
                                                   NOTICE OF SETTLEMENT
31         Estate of Ward, et al v. County of Sonoma, et al.; USDC Northern District of CA Case No.: 4:20-cv-03400-YGR
         Case 4:20-cv-03400-YGR Document 33 Filed 03/10/21 Page 3 of 3



 1                                                                SLATTERY, BORGES & AMBACHER
                                                                  LLP
 2

 3                                                       By:      //Noah G. Blechman//
 4                                                                Noah G. Blechman
                                                                  Attorney for Defendants
 5
                                                                  County of Sonoma, Mark Essick, and
 6                                                                Jason Little

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
30                                                       3
                                             NOTICE OF SETTLEMENT
31   Estate of Ward, et al v. County of Sonoma, et al.; USDC Northern District of CA Case No.: 4:20-cv-03400-YGR
